Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on February 24th, 2021 has been received and fully considered.

Claims 1-20 are pending.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 recite the limitation "the parameter" in lines 4-5; claim 5 recites the limitation "the parameter" in lines 4; claims 13-14 recite the limitation “the parameter” in line 5; claim 15 recites the limitation "the parameter" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SARIN et al. (U.S. Patent No. 8,976,582).
Regarding claim 1 of the present application, SARIN et al. discloses in Figure 1 “A semiconductor storage device[101] (column 3, line 60), comprising:
a memory cell array [104] (column 3, line 61);
a row decoder [108], a column decoder [110], I/O control circuitry [112] (claimed peripheral circuit] [configured to perform writing of data to the memory cell array [104] and reading of data from the memory cell array [104] (column 4, line 5-12); and
a sample and hold circuitry [118] (claimed sampling circuit) configured to execute a sampling process by which sampling data is collected from a predetermined node (Figure 6, sample/hold circuit and comparator [605] coupled to current sense circuit [607], column 11, lines 36-38) of the peripheral circuit, during a period (t1-t4, t5-t8)(column 10, lines 5-6, 14-15) in which the peripheral circuit performs the writing of data to the memory cell array [104] or the reading of data from the memory cell array [104] (column 4, lines 24-33).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SARIN et al. In view of HAEBERLI et al. (U.S. Patent No. 6,185,119).
See description of SARIN et al. in paragraph 7, supra.  Regarding claim 2, SARIN et al. does not disclose a parameter register.
a register, flip-flop, latch, or other storage or logic circuits” (column 12, lines 1-4).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to modify the memory device of SARIN et al. by providing a register to store the user’s selection of the internal sampling frequency.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use a register to store the user’s selection of the internal sampling frequency (claimed sampling parameter) to keep track of the sampling frequency of the memory device.

Claims 11-12, 16-20 allowed.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-5, 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MELLINGER et al. is cited to show a cache banking having a plurality of latches coupled to respective plurality of banks.  HSU is cited show plurality of sampling a comparator circuits coupled to respective plurality of first and second latches.  JEON et al. is cited to show a memory device includes a plurality of banks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

  /TAN T. NGUYEN/Primary Examiner, Art Unit 2827